DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is an allowance in response to the communication received on Feb. 05, 2021.
3.	Claims 1-17 are currently pending and are found to be allowable. 

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance

5.	Claims 1 and 3-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding the rejection of claims 1 and 3-20 under 35 U.S.C. 101:

9.	The rejection of claims 1 and 3-20 under 35 U.S.C. 101 have been withdrawn.  The claims as amended recite the combination of additional elements of automatically identifying a visual element of a primary advertisement asset comprising audiovisual digital content, the visual element being representative of a branding message provided within the primary advertisement asset and the primary advertisement asset for displaying on a primary viewing screen of a first type of end user client device, wherein the identifying is based at least on a media analysis that comprises an analysis of audio, video, and text streams of the primary advertisement asset; automatically identifying a call-to-action (CTA) data element based on the media analysis; and automatically creating a derivative advertisement asset having the visual element and CTA data element the derivative advertisement asset for displaying on a secondary viewing 
10.	Regarding the rejection of claims 1 and 3-20 under 35 U.S.C. 103(a):
11.	The invention is directed towards automatically identifying a visual element of a primary advertisement asset comprising audiovisual digital content, the visual element being representative of a branding message provided within the primary advertisement asset and the primary advertisement asset for displaying on a primary viewing screen of a first type of end user client device, wherein the identifying is based at least on a media analysis that comprises an analysis of audio, video, and text streams of the primary advertisement asset; automatically identifying a call-to-action (CTA) data element based on the media analysis; and automatically creating a derivative advertisement asset having the visual element and CTA data element the derivative advertisement asset for displaying on a secondary viewing screen of a second type of end user client device, wherein the first type of end user client device is different from the second type of end user client device.
12.	The prior art of record teaches:
13.	SHAH (U.S. Pub. No. 2013/10125156) talks about capturing an image on a screen, such as the captured image by generating tags of the captured image and category information of the tags furthermore, the server analyzes the image and recognizes the store’s symbol to determine which store is in the advertisement, and further retrieves information about the identified store and builds a response providing 
14.	Say Media Inc. (U.S. Pub. No. 2013/10073402) talks about collecting user feedback via user engagement with the CTA data element of the derivative advertisement asset (selecting the Next element would cause the advertisement to be replaced by an entirely new advertisement, such that if a user liked one advertisement, the user might be interested in engaging with additional advertisement from either the same advertiser or related to the same product, or from the same publisher and furthermore, Say discloses modifying the derivative advertisement asset based on at least one of user feedback, user engagement with the CTA data element, and analytics concerning user engagement with the derivative advertisement asset (upon the user's engagement with the interaction prompt, a number of other different actions could occur in addition to presenting the user with a full advertisement).
15.	Lagassey (U.S. Pub. No. 2013/0073402) talks about utilizing a speech-to-text interface to present an interactive advertisement to a user that includes a speech input which is converted to text (see at least the Abstract).


Conclusion

17.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        05/20/2021